Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 1 of 39




               EXHIBIT A
      Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 2 of 39



                                       CAUSE NO. ___________________

                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

MARVIN WILLIAMS and SHIRLEY                             §   IN THE DISTRICT COURT
WILLIAMS, Individually and as Anticipated               §
Personal Representative of the Estate of                §
MARVIN WILLIAMS, SR., Deceased, and                     §
On Behalf of All Heirs, PAMELA HALL,                    §
CHARISSE WHEELER, TERRELL                               §
CHAMBERS and MARVIN WILLIAMS,                           §   _____ JUDICIAL DISTRICT
JR., Individually,                                      §
                                                        §
        Plaintiffs,                                     §   CIVIL ACTION NO. 4:19-cv-
vs.                                                     §   02337
                                                        §
AVON PRODUCTS, INC.;                                    §   HARRIS COUNTY, TEXAS
BRENNTAG NORTH AMERICA, INC.                            §
(sued individually and as successor-in-interest         §   UNDERSCORED LANGUAGE
to MINERAL PIGMENT SOLUTIONS, INC.                      §   REPRESENTS ADDITIONS
and as successor-in-interest to WHITTAKER               §   TO THE ORIGINAL
CLARK & DANIELS, INC.);                                 §   COMPLAINT
BRENNTAG SPECIALTIES, INC. f/k/a                        §
MINERAL PIGMENT SOLUTIONS, INC.                         §   STRIKETHROUGH
(sued individually and as successor-in-interest         §   LANGUAGE REPRESENTS
to WHITTAKER CLARK & DANIELS,                           §   DELETIONS FROM THE
INC.);                                                  §   ORIGINAL COMPLAINT
BRISTOL-MYERS SQUIBB COMPANY                            §
(sued individually and as successor-in-interest         §
to CHARLES OF THE RITZ);                                §
COLGATE-PALMOLIVE COMPANY                               §
(sued individually and as successor-in-interest         §
to THE MENNEN COMPANY);                                 §
CYPRUS MINES CORPORATION;                               §
CYPRUS AMAX MINERALS COMPANY                            §
(sued individually, doing business as, and as           §
successor to AMERICAN TALC COMPANY,                     §
METROPOLITAN TALC CO. INC. and                          §
CHARLES MATHIEU INC. and SIERRA                         §
TALC COMPANY and UNITED TALC                            §
COMPANY);                                               §
JOHNSON & JOHNSON;                                      §
JOHNSON & JOHNSON CONSUMER
INC., a subsidiary of JOHNSON &



  Plaintiffs’ First Amended Complaint and Jury Demand                                   Page 1
    Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 3 of 39



JOHNSON;
REVLON CONSUMER PRODUCTS
CORPORATION; and
RANDALL'S FOOD & DRUGS LP;
RANDALL'S FOOD MARKETS, INC.;
WHITTAKER CLARK & DANIELS,
INC.,
YVES SAINT LAURENT AMERICA,
INC., a subsidiary of KERING HOLLAND
NV;
       Defendants.

  PLAINTIFFS’ ORIGINAL FIRST AMENDED PETITION COMPLAINT AND JURY
                               DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW Plaintiffs, MARVIN WILLIAMS and SHIRLEY WILLIAMS, Individually

and As Anticipated Personal Representative of the Estate of MARVIN WILLIAMS, SR., Deceased,

and On Behalf of All Heirs, PAMELA HALL, CHARISSE WHEELER, TERRELL CHAMBERS,

and MARVIN WILLIAMS, JR., Individually, who complain of the various Defendants listed below

and for cause of action would show the Court and Jury as follows:

                                                         I. PARTIES

         1.        Pursuant to T.R.C.P. 190.1, Discovery will be conducted under Level 3 (T.R.C.P.

190.4). Certain Defendants named herein reside in this County, maintain offices in this County

and/or have their principal place of business in this County, and/or all or a substantial part of the acts

or omissions that form the basis of this lawsuit occurred in this County, therefore, venue properly

lies in this County. Certain acts or omissions, which were a proximate or producing cause of

Plaintiff MARVIN WILLIAMS’ asbestos-related injuries, occurred in Texas.

         2.        The damages Plaintiffs seek are within the jurisdictional limits of this Court. As

required by Texas Rule of Civil Procedure 47(c), Plaintiffs state that they seek monetary relief over




   Plaintiffs’ First Amended Complaint and Jury Demand                                               Page 2
    Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 4 of 39



$1,000,000.00 for the injuries alleged in this Petition. Plaintiffs further seek any relief in equity to

which they are justly entitled.

         1.        Prior to his death, MARVIN WILLIAMS, SR., was a resident of Harris County,

Texas, and a citizen of the State of Texas, and was diagnosed with mesothelioma, an asbestos-

related cancer that was the cause of his death.

         2.        Plaintiff SHIRLEY WILLIAMS, Individually and as Anticipated Personal

Representative of the Estate of Marvin Williams, Sr., and On Behalf of All Heirs, is an individual

residing in Harris County, Texas, and a citizen of the State of Texas.

         3.        Plaintiff TERRELL CHAMBERS is an individual residing in Miami-Dade County,

Florida, and a citizen of the State of Florida.

         4.        Plaintiff CHARISSE WHEELER is an individualy residing in Camden County, New

Jersey, and a citizen of the State of New Jersey.

         5.        Plaintiff MARVIN WILLIAMS, JR., is an individual residing in Denton County,

Texas, and a citizen of the State of Texas.

         6.        Plaintiff PAMELA HALL is an individual residing in Fort Bend County, Texas, and a

citizen of the State of Texas.

         3.        Plaintiffs MARVIN WILLIAMS and SHIRLEY WILLIAMS reside at 1510 Green

Leaf Oaks Drive, Sugar Land, Texas 77479.

         7.        Defendant AVON PRODUCTS, INC. has been may be served through its registered

agent for service of process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3140. This Defendant is being sued as a manufacturer of asbestos-containing Avon Rare

Emeralds talcum powder and Avon Topaze talcum powder.

         8.        Although Defendant BRENNTAG NORTH AMERICA, INC. (sued individually




   Plaintiffs’ First Amended Complaint and Jury Demand                                             Page 3
    Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 5 of 39



and as successor-in-interest to MINERAL PIGMENT SOLUTIONS, INC. and as successor-in-

interest to WHITTAKER CLARK & DANIELS, INC.) has at all times relevant to this litigation

conducted business in this State and is required to maintain a registered agent for service of process,

it has not designated such an agent. Therefore, said corporation may be served with process through

its registered agent in Delaware, The Corporation Trust Company, Corporation Trust Center, 1209

Orange Street, Wilmington, DE 19801. Defendant BRENNTAG NORTH AMERICA, INC. (sued

individually and as successor-in-interest to MINERAL PIGMENT SOLUTIONS, INC. and as

successor-in-interest to WHITTAKER CLARK & DANIELS, INC.) may be served through the

Secretary of State for the State of Texas.This Defendant is being sued as a supplier of asbestos-

containing talc.

        8.        Although Defendant BRENNTAG SPECIALTIES, INC. f/k/a MINERAL

   PIGMENT SOLUTIONS, INC. (sued individually and as successor-in-interest to WHITTAKER

   CLARK & DANIELS, INC.) has at all times relevant to this litigation conducted business in this

   State and is required to maintain a registered agent for service of process, it has not designated

   such an agent. Therefore, said corporation may be has been served with process through its

   registered agent in New Jersey, Corporation Trust Company, Mountain View Office Park, 820

   Bear Tavern Road, West Trenton, NJ 08628. Defendant BRENNTAG SPECIALTIES, INC.

   f/k/a MINERAL PIGMENT SOLUTIONS, INC. (sued individually and as successor-in-interest

   to WHITTAKER CLARK & DANIELS, INC.) may be has been served through the Secretary of

   State for the State of Texas.This Defendant is being sued as a supplier of asbestos-containing

   talc.

        9.        Defendant BRISTOL-MYERS SQUIBB COMPANY (sued individually and as

successor-in-interest to CHARLES OF THE RITZ) may be has been served through its registered




  Plaintiffs’ First Amended Complaint and Jury Demand                                             Page 4
    Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 6 of 39



agent for service of process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3140. This Defendant is being sued as a manufacturer of asbestos-containing Jean Naté

talcum powder.

         9.        Defendant COLGATE-PALMOLIVE COMPANY (sued individually and as

successor-in-interest to THE MENNEN COMPANY) may be served through its registered agent for

service of process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-

3140. This Defendant is being sued as a manufacturer of asbestos-containing Mennen Body talcum

powder.

         10.       Although Defendant CYPRUS MINES CORPORATION has at all times relevant

to this litigation conducted business in this State and is required to maintain a registered agent for

service of process, it has not designated such an agent. Therefore, said corporation may be served

with process through its registered agent in Delaware, Registered Agent Solutions, Inc., 9 E.

Loockerman Street, Suite 311, Dover, DE 19901. Defendant CYPRUS MINES CORPORATION

may be served through the Secretary of State for the State of Texas.This Defendant is being sued as

a supplier of asbestos-containing talc.

         11.       Although Defendant CYPRUS AMAX MINERALS COMPANY (sued

individually, doing business as, and as successor to AMERICAN TALC COMPANY,

METROPOLITAN TALC CO. INC. and CHARLES MATHIEU INC. and SIERRA TALC

COMPANY and UNITED TALC COMPANY) has at all times relevant to this litigation conducted

business in this State and is required to maintain a registered agent for service of process, it has not

designated such an agent. Therefore, said corporation may be served with process through its

registered agent in Delaware, Registered Agent Solutions, Inc., 9 E. Loockerman Street, Suite 311,

Dover, DE 19901. Defendant CYPRUS AMAX MINERALS COMPANY (sued individually,




   Plaintiffs’ First Amended Complaint and Jury Demand                                             Page 5
    Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 7 of 39



doing business as, and as successor to AMERICAN TALC COMPANY, METROPOLITAN TALC

CO. INC. and CHARLES MATHIEU INC. and SIERRA TALC COMPANY and UNITED TALC

COMPANY) may be served through the Secretary of State for the State of Texas.This Defendant is

being sued as a supplier of asbestos-containing talc.

         10.       Although Defendant JOHNSON & JOHNSON has at all times relevant to this

litigation conducted business in this State and is required to maintain a registered agent for service of

process, it has not designated such an agent. Therefore, said corporation may be has been served

with process through at its principal place of business in New Jersey, One Johnson & Johnson Plaza,

New Brunswick, NJ 08933. Defendant JOHNSON & JOHNSON may be has been served through

the Secretary of State for the State of Texas.This Defendant is being sued as a manufacturer of

asbestos-containing Johnson’s Baby Powder.

         11.       Defendant JOHNSON & JOHNSON CONSUMER INC., a subsidiary of

JOHNSON & JOHNSON, may be has been served through its registered agent for service of

process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3140. This

Defendant is being sued as a manufacturer of asbestos-containing Johnson’s Baby Powder.

         12.       Although Defendant REVLON CONSUMER PRODUCTS CORPORATION has

at all times relevant to this litigation conducted business in this State and is required to maintain a

registered agent for service of process, it has not designated such an agent. Therefore, said

corporation may be has been served with process through its registered agent in Delaware, Corporate

Creations Network Inc., 3411 Silverside Road, Tatnall Building, Suite 104, Wilmington, DE 19810.

Defendant REVLON CONSUMER PRODUCTS CORPORATION may be has been served

through the Secretary of State for the State of Texas.This Defendant is being sued as a manufacturer

of asbestos-containing Jean Naté talcum powder.




   Plaintiffs’ First Amended Complaint and Jury Demand                                              Page 6
    Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 8 of 39



        13.       Defendant RANDALL'S FOOD & DRUGS LP may be served through its registered

agent for service of process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3140. This Defendant is being sued as a supplier of asbestos-containing talcum powder

products.

        14.       Defendant RANDALL'S FOOD MARKETS, INC. may be served through its

registered agent for service of process, CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201-3140. This Defendant is being sued as a supplier of asbestos-containing talcum

powder products. This Defendant maintains its principal place of business in Houston, Harris

County, Texas.

        13.       Although Defendant WHITTAKER CLARK & DANIELS, INC. has at all times

relevant to this litigation conducted business in this State and is required to maintain a registered

agent for service of process, it has not designated such an agent. Therefore, said corporation may be

has been served with process through its registered agent in New Jersey, Joe Cobuzio c/o Tompkins,

McGuire, Wacenfeld, et al., 3 Becker Farm Road, 4th Floor, Roseland, NJ 07068. Defendant

WHITTAKER CLARK & DANIELS, INC. may be has been served through the Secretary of

State for the State of Texas. This Defendant is being sued as a supplier of asbestos-containing talc.

        15.       Defendant YVES SAINT LAURENT AMERICA, INC., a subsidiary of KERING

HOLLAND NV may be served through its registered agent for service of process, CT Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3140. This Defendant is being sued as a

manufacturer of asbestos-containing Jean Naté talcum powder.

        This action is brought and these allegations are made pursuant to Tex. Civ. Prac. & Rem.

Code § 71.031.

                                                        II. JURISDICTION




  Plaintiffs’ First Amended Complaint and Jury Demand                                           Page 7
    Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 9 of 39



         14.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§ 1332(a)(1) because the parties are citizens of different states, and the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

         15.      This Court has jurisdiction over the Defendants because, at all times material hereto,

they transacted business in the State of Texas and the wrongs complained of arose in the State of

Texas.

                                                         III. VENUE

         16.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because a substantial

part of the events giving rise to the Plaintiffs’ claims occurred in this district, and because

Defendants transacted business in this district.

                                          IV.           FACTUAL SUMMARY

         17.      Plaintiff Decedent MARVIN WILLIAMS, SR., was wrongfully exposed to and

inhaled, ingested, or otherwise absorbed asbestos fibers, an inherently dangerous toxic substance, as

described below:

                  a.         Plaintiffs allege that Plaintiff Decedent MARVIN WILLIAMS, SR.,

                             experienced exposure to asbestos, and/or asbestos-containing products,

                             and/or asbestos-containing talc and/or other finished and unfinished asbestos-

                             containing talcum powder products, and/or raw asbestos fiber of various

                             kinds and grades through his Mother’s and Sister’s daily use of Johnson’s

                             Baby Powder on Plaintiff Decedent and his siblings from approximately the

                             late 1940’s to 1967, at his personal residences in Port Arthur, Texas, and

                             Philadelphia, Pennsylvania. Plaintiff Decedent was also exposed to asbestos,

                             and/or asbestos-containing products, and/or asbestos-containing talc and/or




  Plaintiffs’ First Amended Complaint and Jury Demand                                                 Page 8
Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 10 of 39



                           other finished and unfinished asbestos-containing talcum powder products,

                           and/or raw asbestos fiber of various kinds and grades through his personal,

                           daily use of Mennen Body talcum powder while serving in the United States

                           Air Force at Myrtle Beach Air Force Base in Myrtle Beach, South Carolina,

                           Shemya Air Force Base in Shemya, Alaska, and Dover Air Force Base in

                           Dover, Delaware, from approximately 1965 to 1969. Plaintiff Decedent was

                           also exposed to            asbestos, and/or asbestos-containing products, and/or

                           asbestos-containing talc and/or other finished and unfinished asbestos-

                           containing talcum powder products, and/or raw asbestos fiber of various

                           kinds and grades through his Wife’s daily use of Johnson’s Baby Powder on

                           their infant children from approximately 1969 to 1988 while residing in

                           Philadelphia, Pennsylvania, and Missouri, Texas, through his Wife’s daily

                           use of Avon Topaze talcum powder and Avon Rare Emeralds talcum powder

                           from approximately 1964 to 1976 while residing in Philadelphia,

                           Pennsylvania, and Missouri, Texas, and through his Wife’s daily use of Jean

                           Naté talcum powder from approximately 1976 to 2012 while residing in

                           Missouri, Texas and Sugar Land, Texas. During these time periods, Plaintiff

                           Decedent was also exposed to asbestos-containing talc supplied by Brenntag

                           North America, Inc. (sued individually and as successor-in-interest to

                           Mineral Pigment Solutions, Inc. and as successor-in-interest to Whittaker

                           Clark & Daniels, Inc.), Brenntag Specialties, Inc. f/k/a Mineral Pigment

                           Solutions, Inc. (sued individually and as successor-in-interest to Whittaker

                           Clark & Daniels, Inc.), Cyprus Mines Corporation, Cyprus Amax Minerals




Plaintiffs’ First Amended Complaint and Jury Demand                                                   Page 9
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 11 of 39



                              Company (sued individually, doing business as, and as successor to

                              American Talc Company, Metropolitan Talc Co. Inc. and Charles Mathieu

                              Inc. and Sierra Talc Company and United Talc Company), and Whittaker

                              Clark & Daniels, Inc.,. and asbestos-containing talcum powder products

                              supplied by Randall's Food & Drugs LP and Randall's Food Markets, Inc.

                              During Plaintiff Decedent MARVIN WILLIAMS, SR.’s Mother’s and

                              Sister’s daily use of asbestos-containing Johnson’s Baby Powder on Plaintiff

                              Decedent and his siblings, during Plaintiff’s Decedent’s personal daily use of

                              Mennen Body talcum powder, during Plaintiff’s Decedent’s Wife’s daily use

                              of Johnson’s Baby Powder on their infant children, and during Plaintiff’s

                              Decedent’s Wife’s daily use of Avon Topaze talcum powder, Avon Rare

                              Emeralds talcum powder, and Jean Naté talcum powder, dangerously high

                              levels of asbestos fibers were released into the air and were frequently

                              inhaled and ingested by Plaintiff Decedent MARVIN WILLIAMS, SR.

                                V. ALLEGATIONS AGAINST ALL DEFENDANTS

         18.        Plaintiffs allege that Plaintiff Decedent MARVIN WILLIAMS, SR., was exposed to

asbestos, and/or asbestos-containing products, and/or asbestos-containing talc and/or other finished

and unfinished asbestos-containing talcum powder products, and/or raw asbestos fiber of various

kinds and grades through Plaintiff’s Decedent’s Mother’s and Sister’s use of asbestos-containing

talcum powder products on Plaintiff Decedent and his siblings, through Plaintiff’s Decedent’s

personal daily use, through Plaintiff’s Decedent’s Wife’s use on their infant children, and through

Plaintiff’s Decedent’s Wife’s daily use of asbestos-containing talcum powder products. Each

Defendant corporation or its predecessor-in-interest is, or at times material hereto, has been engaged




  Plaintiffs’ First Amended Complaint and Jury Demand                                                 Page 10
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 12 of 39



in the mining, processing and/or manufacturing, sale and distribution of asbestos, and/or asbestos-

containing products, and/or asbestos-containing talc and/or other finished and unfinished asbestos-

containing talcum powder products, and/or raw asbestos fiber of various kinds and grades

(hereinafter collectively referred to as “Defendants’ Products”). PlaintiffDecedent MARVIN

WILLIAMS, SR., was exposed, on numerous occasions, to Defendants’ Products which were

produced and/or sold by Defendants and in so doing, inhaled great quantities of asbestos fibers.

Further, Plaintiffs allege, as more specifically set out below, that Plaintiff Decedent MARVIN

WILLIAMS, SR., has suffered injuries, illnesses, and disabilities proximately caused by his

exposure to Defendants’ Products which were designed, manufactured and sold by Defendants. In

that each exposure to Defendants’ Products caused or contributed to Plaintiff Decedent MARVIN

WILLIAMS, SR.’s injuries, illnesses and disabilities, Plaintiffs say that the doctrine of joint and

several liabilities should be extended to apply to each Defendant herein.

         19.        Plaintiff Decedent MARVIN WILLIAMS, SR., was exposed to Defendants’ Products

that were manufactured, designed and/or distributed by the Defendants and/or their predecessors-in-

interest through Plaintiff’s Decedent’s Mother’s and Sister’s use of asbestos-containing talcum

powder products on Plaintiff Decedent and his siblings, through Plaintiff’s Decedent’s personal daily

use, through Plaintiff’s Decedent’s Wife’s use on their infant children, and through Plaintiff’s

Decedent’s Wife’s daily use of asbestos-containing talcum powder products. Plaintiffs would show

that the defective design and condition of Defendants’ Products rendered Defendants’ Products

unreasonably dangerous, and that Defendants’ Products were in this defective condition at the time

they were designed by and/or left the hands of Defendants. Plaintiffs would show that Defendants’

Products were defective in the manner in which they were marketed for their failure to contain or

include adequate warnings regarding potential asbestos health hazards associated with the use of or




  Plaintiffs’ First Amended Complaint and Jury Demand                                          Page 11
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 13 of 39



the exposure to Defendants’ Products, defectively designed because they were more dangerous than

would be contemplated by an ordinary user, the risks of Defendants’ Products outweighed their

benefits, and defectively manufactured as they failed to comply with Defendants’ own

specifications. Plaintiffs would show that this market defect rendered Defendants’ Products

unreasonably dangerous at the time they were designed or left the hands of the Defendants.

Plaintiffs would show that Defendants are liable in product liability including, but not limited to,

strict product liability for the above-described defects.

         20.        The Defendants are or were engaged in the business of selling, manufacturing,

producing, designing and/or otherwise putting into the stream of commerce Defendants’ Products,

and those Products, without substantial change in the condition in which they were sold,

manufactured, produced, designed and/or otherwise put into the stream of commerce, were a

proximate and/or producing cause of the injuries, illnesses and disabilities of Plaintiff Decedent

MARVIN WILLIAMS, SR.

         21.        Defendants knew that Defendants’ Products would be used without inspection for

defects and, by placing them on the market, represented that they would safely do the job for which

they were intended, which must necessarily include being safe for personal use, handling and/or

manipulation.

         22.        Plaintiff Decedent MARVIN WILLIAMS, SR., and his family members were

unaware of the hazards and defects in Defendants’ Products which made them unsafe for purposes of

personal use, handling, and/or manipulation.

         23.        During the periods that Plaintiff Decedent MARVIN WILLIAMS, SR., was exposed

to Defendants’ Products which were manufactured and sold by various Defendants, those Products

were being utilized in a manner which was intended by Defendants.




  Plaintiffs’ First Amended Complaint and Jury Demand                                         Page 12
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 14 of 39



         24.        In the event that Plaintiffs are unable to identify each injurious exposure to

Defendants’ Products, Plaintiffs would show the Court that the Defendants named herein represent

and/or represented a substantial share of the relevant market of Defendants’ Products at all times

material to this cause of action. Consequently, each Defendant should be held jointly and severally

liable under the doctrines of enterprise liability, market-share liability, concert of action and

alternative liability, among others.

         25.        The injuries, illnesses, and disabilities and death of Plaintiff Decedent MARVIN

WILLIAMS, SR., are a direct and proximate result of the negligence of each Defendant and/or its

predecessor-in-interest in that said entities produced, designed, sold and/or otherwise put into the

stream of commerce Defendants’ Products which the Defendants knew, or in the exercise of

ordinary care should have known, were deleterious and highly harmful to Plaintiff’s Decedent’s

health and well-being. Certain Defendants created hazardous and deadly conditions to which

Plaintiff Decedent was exposed and which caused Plaintiff Decedent to be exposed to a large

amount of asbestos fibers. The Defendants were negligent in one, some and/or all of the following

respects, among others, same being the proximate cause of Plaintiff’s Decedent’s injuries, illnesses,

and disabilities and death:

                    (a)       in failing to timely and adequately warn Plaintiff Decedent MARVIN

                              WILLIAMS, SR., his Mother, his Sister, his Wife, and others of the

                              dangerous characteristics and serious health hazards associated with the

                              personal use of and exposure to Defendants’ Products;

                    (b)       in failing to provide Plaintiff Decedent MARVIN WILLIAMS, SR., his

                              Mother, his Sister, his Wife, and others with information as to what would be

                              reasonably safe and sufficient wearing apparel and proper protective




  Plaintiffs’ First Amended Complaint and Jury Demand                                                Page 13
  Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 15 of 39



                               equipment, if in truth there were any, to protect Plaintiff Decedent MARVIN

                               WILLIAMS, SR., and others from being harmed and disabled by exposure to

                               Defendants’ Products;

                   (c)         in failing to place timely and adequate warnings on the containers of

                               Defendants’ Products or on Defendants’ Products themselves to warn of the

                               dangers to health of coming into contact with Defendants’ Products;

                   (d)         in failing to take reasonable precautions or exercise reasonable care to

                               publish, adopt and enforce a safety plan and/or safe method of handling and

                               using Defendants’ Products in a safe manner;

                   (e)         in failing to develop and utilize a substitute material or design to eliminate

                               asbestos fibers in Defendants’ Products;

                   (f)         in failing to properly design and manufacture Defendants’ Products for safe

                               use under conditions of use that were reasonably anticipated;

                   (g)         in failing to properly test Defendants’ Products before they were released for

                               consumer use; and

                   (h)         in failing to recall and/or remove Defendants’ Products from the stream of

                               commerce despite knowledge of the unsafe and dangerous nature of

                               Defendants’ Products.

                         VI.      ALLEGATIONS AGAINST SUPPLIER DEFENDANTS



        26.        All of the allegations contained in the previous paragraphs are realleged herein.

        27.        For all pertinent times, BRENNTAG NORTH AMERICA, INC. (sued individually

and as successor-in-interest to MINERAL PIGMENT SOLUTIONS, INC. and as successor-in-




 Plaintiffs’ First Amended Complaint and Jury Demand                                                   Page 14
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 16 of 39



interest to WHITTAKER CLARK & DANIELS, INC.), BRENNTAG SPECIALTIES, INC. f/k/a

MINERAL PIGMENT SOLUTIONS, INC. (sued individually and as successor-in-interest to

WHITTAKER CLARK & DANIELS, INC.), CYPRUS MINES CORPORATION, CYPRUS

AMAX MINERALS COMPANY (sued individually, doing business as, and as successor to

AMERICAN TALC COMPANY, METROPOLITAN TALC CO. INC. and CHARLES MATHIEU

INC. and SIERRA TALC COMPANY and UNITED TALC COMPANY), RANDALL'S FOOD &

DRUGS LP, RANDALL'S FOOD MARKETS, INC., and WHITTAKER CLARK & DANIELS,

INC. (hereinafter collectively referred to as “Supplier Defendants”) individually sold, distributed,

and supplied asbestos-containing talc, and/or asbestos-containing products, and/or raw asbestos fiber

of various kinds and grades through the asbestos-containing talcum powder products that Plaintiff

Decedent MARVIN WILLIAMS, SR., came in contact with and inhaled during his personal use,

during his Mother’s and Sister’s use on Plaintiff Decedent and his siblings, and during his Wife’s

personal use and use on their infant children, thereby causing his injuries, illnesses, and disabilities

and death.

         28.        Supplier Defendants as manufacturers, miners, shippers, distributors, and suppliers of

asbestos-containing talc, and/or asbestos-containing products, and/or raw asbestos fiber of various

kinds and grades to various locations owned and/or operated by asbestos product manufacturers are

liable to Plaintiffs for their failure to warn of the health hazards of exposure to asbestos and failure

to design and package their products so as to adequately protect and warn users and bystanders of

the dangers of exposure to asbestos.

         29.        Further, Supplier Defendants are liable to Plaintiff Decedent MARVIN WILLIAMS,

SR., as professional vendors of asbestos-containing talc, and/or asbestos-containing products, and/or

raw asbestos fiber of various kinds and grades, and as such, because of the Defendants’ size, volume




  Plaintiffs’ First Amended Complaint and Jury Demand                                               Page 15
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 17 of 39



of business and merchandising practices, knew or should have known of the defects of the asbestos-

containing talc, and/or asbestos-containing products, and/or raw asbestos fiber of various kinds and

grades they sold and/or supplied, and are strictly liable and negligent for failing to warn users and

bystanders of potential health hazards from the use of said products.

         30.        Further, Supplier Defendants made misrepresentations regarding the safety of

asbestos to the asbestos-product manufacturers, thereby fraudulently inducing other sophisticated

users to use Supplier Defendants’ asbestos-containing talc, and/or asbestos-containing products,

and/or raw asbestos fiber of various kinds and grades instead of other types. As such, Supplier

Defendants are liable to Plaintiff Decedent MARVIN WILLIAMS, SR., for his suffering, and

injuries and death from a disease caused by exposure to Supplier Defendants’ asbestos-containing

talc, and/or asbestos-containing products, and/or raw asbestos fiber of various kinds and grades

because Supplier Defendants’ fraudulent misrepresentations were detrimentally relied upon (1) by

asbestos-product manufacturers incorporating Supplier Defendants’ asbestos-containing talc and/or

raw asbestos fiber of various kinds and grades into their finished products and (2) by Plaintiff

Decedent MARVIN WILLIAMS, SR., who was exposed to the asbestos-containing talc, and/or

asbestos-containing products, and/or raw asbestos fiber of various kinds and grades.

         31.        Finally, Supplier Defendants are liable to Plaintiffs because they knew or should have

known that the asbestos-containing talc, and/or asbestos-containing products, and/or raw asbestos

fiber of various kinds and grades which they sold and supplied were unreasonably dangerous in

normal use, and their failure to communicate this information constitutes negligence. This

negligence was the cause of Plaintiff Decedent MARVIN WILLIAMS, SR.,’s injuries including,

but not limited to, asbestos-related mesothelioma and other ill health effects.




  Plaintiffs’ First Amended Complaint and Jury Demand                                               Page 16
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 18 of 39



                  VII. CONSPIRACY ALLEGATIONS AGAINST ALL DEFENDANTS

        32.        All of the allegations contained in the previous paragraphs are realleged herein.

        33.        Plaintiffs further allege that Defendants and/or their predecessors-in-interest

knowingly agreed, contrived, combined, confederated and conspired among themselves and with

other entities to cause Plaintiff Decedent MARVIN WILLIAMS, SR.’s illnesses, injuries, and

disabilities and death by exposing him to harmful and dangerous Defendants’ Products. Defendants

and other entities further knowingly agreed, contrived, combined, confederated and conspired to

deprive Plaintiff Decedent MARVIN WILLIAMS, SR., and his family members of the opportunity

of informed free choice as to whether to use Defendants’ Products or to expose himself to said

dangers. Defendants committed the above-described wrongs by willfully misrepresenting and

suppressing the truth as to the risks and dangers associated with the use of and exposure to

Defendants' Products.

        34.        In furtherance of said conspiracies, Defendants performed the following overt acts:

                   (a)       for many decades, Defendants individually, jointly, and in conspiracy with

                             each other and other entities have been in possession of medical and

                             scientific data, literature and test reports, which clearly indicated that the

                             inhalation of asbestos dust and fibers resulting from the ordinary and

                             foreseeable use of Defendants’ Products was unreasonably dangerous,

                             hazardous, deleterious to human health, carcinogenic, and potentially deadly;

                    (b)      despite the medical and scientific data, literature and test reports possessed

                             by and available to Defendants, Defendants individually, jointly, and in

                             conspiracy with each other and other entities fraudulently, willfully, and

                             maliciously:




 Plaintiffs’ First Amended Complaint and Jury Demand                                                 Page 17
 Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 19 of 39



                            (1)        withheld, concealed, and suppressed said medical and scientific data,

                                       literature and test reports regarding the risks of cancer, mesothelioma

                                       and other illnesses and diseases from Plaintiff Decedent MARVIN

                                       WILLIAMS, SR. and his family members who were was using and

                                       being exposed to Defendants' Products;

                            (2)        caused to be released, published and disseminated medical and

                                       scientific data, literature and test reports containing information and

                                       statements regarding the risks of cancer, mesothelioma and other

                                       illnesses and diseases, which Defendants knew were incorrect,

                                       incomplete, outdated and misleading; and

                            (3)        distorted the results of medical examinations conducted upon workers

                                       and/or individuals such as Plaintiff Decedent MARVIN WILLIAMS,

                                       SR., who were using or in close proximity to Defendants’ Products

                                       and being exposed to the inhalation of asbestos dust and fibers, by

                                       falsely stating and/or concealing the nature and extent of the harm to

                                       which Plaintiff Decedent and others such as Plaintiff Decedent have

                                       suffered.

                   (c)      Other conspirators participating in the conspiracy, or in ongoing or

                            subsequent conspiracies (hereinafter called the “conspirators”), were member

                            companies in the Quebec Asbestos Mining Association, and/or Asbestos

                            Textile Institute, and/or the Industrial Hygiene Foundation, and/or the

                            Cosmetic Toiletry and Fragrance Association (now Personal Care Products

                            Council). Acting in concert, the conspirators fraudulently misrepresented to




Plaintiffs’ First Amended Complaint and Jury Demand                                                     Page 18
 Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 20 of 39



                            the public and public officials, inter alia, that asbestos did not cause cancer

                            and that the disease asbestosis had no association with pleural and pulmonary

                            cancer and affirmatively suppressed information concerning the carcinogenic

                            and other adverse effects of asbestos exposure on the human respiratory and

                            digestive systems.

                   (d)      In addition, Defendants contrived, combined, confederated and conspired

                            through a series of industry trade meetings and the creation of organizations

                            such as the Air Hygiene Foundation (later the Industrial Hygiene Foundation)

                            to establish authoritative standards for the control of industrial dusts which

                            would act as a defense in personal injury lawsuits, despite knowing that

                            compliance with such standards would not protect individuals such as

                            Plaintiff Decedent MARVIN WILLIAMS, SR., from contracting an asbestos-

                            related disease or cancer.

                   (e)      In furtherance of said conspiracies, Defendants and/or their co-conspirators

                            contributed to cause the establishment of a Threshold Limit Value for

                            asbestos exposure, and contributed to the maintenance of such Threshold

                            Limit Value despite evidence that this supposed “safe” level of exposure to

                            asbestos would not protect the health of individuals such as Plaintiff

                            Decedent MARVIN WILLIAMS, SR., even if complied with.

                   (f)      As the direct and proximate result of the false and fraudulent representations,

                            omissions and concealments set forth above, Defendants individually, jointly,

                            and in conspiracy with each other intended to induce Plaintiff Decedent

                            MARVIN WILLIAMS, SR., and his family members to rely upon said false




Plaintiffs’ First Amended Complaint and Jury Demand                                                  Page 19
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 21 of 39



                              and fraudulent representations, omissions and concealments, to continue to

                              expose himself to the dangers inherent in the use of and exposure to

                              Defendants' Products, which caused the release of respirable asbestos fibers.

         35.        Plaintiff Decedent MARVIN WILLIAMS, SR. and his family members reasonably

and in good faith relied upon the false and fraudulent representations, omissions and concealments

made by Defendants regarding the nature of Defendants’ Products.

         36.        As a direct and proximate result of Plaintiff Decedent MARVIN WILLIAMS, SR.’s

and his family members’ reliance on Defendants' false and fraudulent representations, omissions and

concealments, Plaintiff Decedent MARVIN WILLIAMS, SR., sustained damages including injuries,

illnesses, and disabilities and death and was deprived of the opportunity of informed free choice in

connection with the use of and exposure to Defendants' Products.

           VIII.            GROSS NEGLIGENCE/MALICE ALLEGATIONS AGAINST ALL
                                        DEFENDANTS

         37.        All of the allegations contained in the previous paragraphs are realleged herein.

         38.        The actions and inactions of Defendants and their predecessors-in-interest, as

specifically alleged hereinabove, whether taken separately or together, were of such a character as to

constitute a pattern or practice of gross negligence, intentional wrongful conduct and/or malice

resulting in damages and injuries to Plaintiff Decedent MARVIN WILLIAMS, SR. Defendants’

conduct was specifically intended by Defendants to cause substantial injury to Plaintiff Decedent, or

was carried out by Defendants with a conscious and flagrant disregard for the rights, safety and

welfare of others and with actual awareness on the part of Defendants that the conduct would, in

reasonable probability, result in human deaths and/or great bodily harm. More specifically,

Defendants and their predecessors-in-interest consciously and/or deliberately engaged in oppression,




  Plaintiffs’ First Amended Complaint and Jury Demand                                                Page 20
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 22 of 39



fraud, willfulness, wantonness and/or malice with regard to Plaintiff Decedent MARVIN

WILLIAMS, SR., and should be held liable in punitive and exemplary damages to Plaintiffs.

   IX.           AIDING AND ABETTING ALLEGATIONS AGAINST ALL DEFENDANTS

           39.      All of the allegations contained in the previous paragraphs are realleged herein.

           40.      The actions of all Defendants aided, abetted, encouraged, induced or directed the

negligent and/or intentional acts of each and every other Defendant.

           41.      Each of the Defendants knew or should have known that its individual actions would

combine to cause the injuries, illnesses and disabilities of Plaintiff Decedent MARVIN WILLIAMS,

SR.

           42.      The actions of each of the Defendants is a proximate cause of Plaintiff Decedent

MARVIN WILLIAMS, SR.’s injuries, illnesses, and disabilities and death. As a result, all

Defendants are jointly liable for the damage caused by their combined actions.

      X.         NEGLIGENCE PER SE ALLEGATIONS AGAINST ALL DEFENDANTS

           43.      All of the allegations contained in the previous paragraphs are realleged herein.

           44.      The actions of all Defendants also constituted negligence per-se.

           45.      Each Defendant violated federal and state regulations relating to asbestos exposure.

Such violations constitute negligence per-se or negligence as a matter of law. Further, each such

violation resulted in dangerous and unlawful exposures to asbestos for Plaintiff Decedent MARVIN

WILLIAMS, SR. Plaintiffs are not making any claims under federal law; instead, Plaintiffs are

simply using the violation of federal standards as proof of liability on their state-law theories.

Further, the reference to Federal regulations does not create a Federal question. See Merrell Dow

Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804 (1986). Any removal on this basis will be met

with an immediate motion for remand and for sanctions.




  Plaintiffs’ First Amended Complaint and Jury Demand                                             Page 21
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 23 of 39



        46.        The negligence per-se of each Defendant was a proximate cause of Plaintiff

MARVIN WILLIAMS‘s Decedent’s injuries, illnesses, and disabilities and death.

   XI.    FRAUD AGAINST DEFENDANTS AVON PRODUCTS, INC., BRENNTAG
 SPECIALTIES, INC. f/k/a MINERAL PIGMENT SOLUTIONS, INC. (sued individually
  and as successor-in-interest to WHITTAKER CLARK & DANIELS, INC.), BRISTOL-
     MYERS SQUIBB COMPANY (sued individually and as successor-in-interest to
    CHARLES OF THE RITZ), JOHNSON & JOHNSON, JOHNSON & JOHNSON
  CONSUMER INC., a subsidiary of JOHNSON & JOHNSON, REVLON CONSUMER
     PRODUCTS CORPORATION, and WHITTAKER CLARK & DANIELS, INC.


        47.        All of the allegations contained in the previous paragraphs are realleged herein.

        48.        Fraudulent Misrepresentation: All Defendants are liable for their fraudulent

misrepresentations:

                   (a)       First, each of these Defendants, via its employees, agents, advertisements, or

                             any other authorized person or document, represented that certain facts were

                             true when they were not, and made material representations that were false.

                             The specific identities of these employees, agents, advertisements, or any

                             other authorized person or document are maintained in Defendants' records.

                             Such records remain in the exclusive control of Defendants pursuant to

                             Defendants' respective document-retention policies. While Plaintiffs do not

                             currently know all of the specific advertisements, or the names of all of the

                             employees, agents, or any other authorized person who made the

                             representations, Plaintiffs will have access to this information once discovery

                             has commenced and will be able to specifically name the advertisements as

                             well as the employees, agents, or any other authorized persons.

                   (b)       Second, Defendants represented that the asbestos-containing and talcum

                             powder products they manufactured, supplied, or specified for use were not



 Plaintiffs’ First Amended Complaint and Jury Demand                                                  Page 22
 Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 24 of 39



                            hazardous         to      humans.   These   representations,   including   material

                            misrepresentations, were made before and during the years that Decedent

                            MARVIN WILLIAMS, SR. and his family members purchased, used, and

                            Decedent was exposed to asbestos from Defendants' asbestos-containing and

                            talcum powder products. Such material representations were made either

                            directly to Decedent and his family members or to a third party intending and

                            reasonably expecting that the substance of those material representations

                            would be repeated to Decedent and his family members.

                  (c)       Third, Defendants knew that the material representations were false when

                            they made them, or they made the material representations recklessly and

                            without regard for their truth. Defendants material representations and

                            conduct were false statements and material representations of fact.

                  (d)       Fourth, Defendants intended that Decedent MARVIN WILLIAMS, SR. and

                            his family members and/or the same class of persons as Decedent and his

                            family members rely and act on the material representations or their

                            substance.

                  (e)       Fifth, Decedent MARVIN WILLIAMS, SR. and his family members acutally

                            reasonably relied on Defendants' material and false representations or the

                            substance of these material and false representations.

                  (f)       Sixth, Decedent MARVIN WILLIAMS, SR. developed mesothelioma.

                  (g)       Seventh, Decedent MARVIN WILLIAMS, SR.’s and his family members’

                            justifiable reliance on those material representations was a substantial factor

                            in causing Decedent’s mesothelioma and the resulting damages thereto.




Plaintiffs’ First Amended Complaint and Jury Demand                                                      Page 23
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 25 of 39



         49.        Conspiracy to Commit Fraudulent Misrepresentation: Plaintiffs hereby

incorporate by reference the allegations of Paragraph 50 of this Seventh Cause of Action as if fully

stated herein. All Defendants are liable for their conspiracy to commit fraudulent material

misrepresentation.

                    (a)       First, Defendants were aware that their conspirators, which included all co-

                              Defendants and others, planned to commit fraudulent material

                              misrepresentation against Decedent MARVIN WILLIAMS, SR. and his

                              family members, and/or the same class of persons as Decedent and his family

                              members.

                    (b)       Second, Defendants agreed with their conspirators and intended that the false

                              and       fraudulent      material   misrepresentation,   including   material

                              misrepresentations of fact, be committed.

                    (c)       Third, Decedent MARVIN WILLIAMS, SR. developed mesothelioma.

                    (d)       Fourth, each Defendant's participation in the conspiracy was a substantial

                              factor in causing Decedent’s mesothelioma and the resulting damages

                              thereto.

         50.        Fraud by Nondisclosure: All Defendants are liable for their fraud by nondisclosure.

                    (a)       First, each of these Defendants made affirmative statements that were so

                              misleading (e.g. misleading "half-truths") that they gave rise to a fraud cause

                              of action even in the absence of a specific relationship or transaction as

                              between each Defendant and Decedent MARVIN WILLIAMS, SR..

                              Specifically, Defendants stated that their asbestos-containing products could




  Plaintiffs’ First Amended Complaint and Jury Demand                                                  Page 24
 Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 26 of 39



                            be used safely while concealing that they were in fact lethal because they

                            contained and released asbestos fibers.

                  (b)       Second, Defendants (i) had exclusive knowledge of material facts not known

                            to Decedent MARVIN WILLIAMS, SR. and his family members (as set

                            forth above), (ii) actively concealed those material facts from Decedent and

                            his family members (iii) made partial material representations but also

                            suppressed material facts, as set forth above, and (iv) made factual

                            representations, but did not disclose facts which materially qualified those

                            representations. Such nondisclosures included Defendants representing their

                            asbestos-containing products as safe when used as intended and as fit for the

                            particular purpose for which they were marketed, while not disclosing the

                            material facts that these products contained asbestos that would become

                            airborne during the intended and foreseeable use of the products, rendering

                            them dangerous and unfit for their intended purpose.

                  (c)       Third, each Defendant entered into a relationship and/or a transaction with

                            Decedent MARVIN WILLIAMS, SR. and his family members sufficient to

                            give rise to a duty to disclose. For example, Decedent and his family

                            members used or otherwise encountered Defendants' Products that were

                            purchased either directly from Defendants, Defendants' authorized dealers or

                            suppliers, or any other entity upon which Defendants derived a direct

                            monetary benefit directly from Decedent’s and his family members’ purchase

                            and use of the products. As for another example, Defendants directly

                            advertised their products to those in Texas, Pennsylvania, South Carolina,




Plaintiffs’ First Amended Complaint and Jury Demand                                                Page 25
 Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 27 of 39



                            Alaska, Delaware, and elsewhere as a symbol of freshness, cleanliness, and

                            purity. Defendants advertised and marketed their products as being only the

                            beacon of "freshness" and "comfort," eliminating friction on the skin,

                            absorbing "excess wetness," helping keep skin feeling dry and comfortable,

                            and "clinically proven gentle and mild." The Defendants compelled men and

                            women through advertisements to dust themselves with the products to mask

                            odors. Defendants derived direct monetary benefit from consumers' use of the

                            products because Decedent and his family members decided to use or

                            purchase Defendants' products.

                  (d)       Fourth, Decedent and his family members did not know of the concealed

                            material facts.

                  (e)       Fifth, Defendants intended to deceive Decedent and his family members by

                            concealing the material facts, and/or by making certain material

                            representations without disclosing additional facts that would have materially

                            qualified those representations.

                  (f)       Sixth, had the omitted information been disclosed, Decedent and his family

                            members would have behaved differently.

                  (g)       Seventh, Decedent MARVIN WILLIAMS, SR. developed mesothelioma.

                  (h)       Eighth, each Defendant's concealment was a substantial factor in causing

                            Decedent MARVIN WILLIAMS, SR.’s mesothelioma and the resulting

                            damages thereto.




Plaintiffs’ First Amended Complaint and Jury Demand                                                 Page 26
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 28 of 39



         51.        Conspiracy to Commit Fraud by Nondisclosure: Plaintiffs hereby incorporate by

reference the allegations of Paragraph 52 of this Seventh Cause of Action as if fully stated herein.

All Defendants are liable for their conspiracy to commit fraud by nondisclosure.

                    (a)       First, Defendants were aware that their conspirators, which included all co-

                              Defendants and others, planned to commit fraudulent concealment against

                              Decedent MARVIN WILLIAMS, SR. and his family members and/or the

                              same class of persons as Decedent and his family members.

                    (b)       Second, Defendants agreed with their conspirators and intended that the

                              fraudulent concealment be committed.

                    (c)       Third, Decedent MARVIN WILLIAMS, SR. developed mesothelioma.

                    (d)       Fourth, each Defendant's participation in the conspiracy was a substantial

                              factor in causing Decedent MARVIN WILLIAMS, SR.’s mesothelioma and

                              the resulting damages thereto.

         52.        Knowledge of Hazards: At all times pertinent hereto, all Defendants owed Decedent

MARVIN WILLIAMS, SR. a duty, as provided for in Restatement (Second) of Torts §525-551, to

abstain from injuring his person, property, or rights. In violation of that duty, these Defendants, and

each of them, did do the acts and omissions, when a duty to act was imposed, as set forth herein,

thereby proximately causing injury to Decedent. Such acts and omissions consisted of acts falling

within Restatement (Second) of Torts §525-551, and more specifically were (i) suggestions of

material facts which were not true and which the Defendants did not believe to be true, (ii) assertions

of material facts of that which were not true, which the Defendants had no reasonable ground for

believing to be true, and (iii) the suppression of material facts when a duty existed to disclose them,

all as are more fully set forth herein, and the violation of which as to any one such item gave rise to a




  Plaintiffs’ First Amended Complaint and Jury Demand                                               Page 27
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 29 of 39



cause of action for violation of Plaintiffs’ rights as provided for in the aforementioned Restatement

(Second) of Torts §525-551.

         53.        Since 1924, all of the Defendants have known and possessed of the true material facts

(consisting of medical and scientific data and other knowledge) which clearly indicated that the

asbestos-containing and talcum powder products referred to herein were and are hazardous to the

health and safety of Decedent MARVIN WILLIAMS, SR. and others similarly situated. Defendants

engaged in the following acts and omissions:

                    (a)       Did not label any of the aforementioned asbestos-containing and talcum

                              powder products as to the hazards of said products to the health and safety of

                              Decedent MARVIN WILLIAMS, SR., and others in Decedent’s and his

                              family members positions using said products when the knowledge of such

                              hazards was existing and known to Defendants, and each of them, since

                              1924. By not labeling Defendants’ asbestos-containing and talcum powder

                              products as to their said hazards, Defendants, and each of them, caused to be

                              suggested as a fact to Decedent and his family members that it was safe for

                              them to use said products, when in fact these things were not true and

                              Defendants did not believe them to be true.

                    (b)       Suppressed information relating to the danger of using the asbestos-

                              containing and talcum powder products by requesting the suppression of

                              information to Decedent and his family members, Decedent’s and his family

                              members’ class of persons, and the general public concerning the dangerous

                              nature of the aforementioned products to all persons, including users,

                              bystanders and household members, by not allowing such information to be




  Plaintiffs’ First Amended Complaint and Jury Demand                                                 Page 28
 Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 30 of 39



                            disseminated in a manner which would give general notice to the public and

                            knowledge of the hazardous nature thereof when Defendants were bound to

                            disclose such information.

                  (c)       Sold the aforementioned asbestos-containing and talcum powder products to

                            the public, including Decedent MARVIN WILLIAMS, SR. and his family

                            members, and others in Texas, Pennsylvania, South Carolina, Alaska,

                            Delaware, and other states without advising them of the dangers of use of

                            said products and to those persons' family members, when Defendants knew

                            of such dangers as set forth herein and above, and had a duty to disclose such

                            dangers. Thus, Defendants caused to be positively asserted to Decedent, his

                            family members, and the public that which was not true and which

                            Defendants had no reasonable ground for believing it to be true, in a manner

                            not warranted by the information possessed by said Defendants, and each of

                            them, of that which was and is not true, to wit, that it was safe for Decedent

                            and his family members to use said products and that they did not pose a risk

                            of harm.

                  (d)       Suppressed and continue to suppress from everyone, including Decedent

                            MARVIN WILLIAMS, SR. and his family members medical, scientific data,

                            and knowledge of the accurate results of studies including, but not limited to,

                            Waldemar C. Dreesen of the United States Public Health Service's 1933

                            report to the National Safety Council, the results of a study conducted among

                            tremolite, talc and slate workers. The study indicated that the talc was a

                            hydrous calcium magnesium silicate, being 45% talc and 45% tremolite, and




Plaintiffs’ First Amended Complaint and Jury Demand                                                  Page 29
 Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 31 of 39



                            the National Safety Council stated "The results of the study seemed to

                            indicate a relationship between the amount of dust inhaled and the effect of

                            this dust on the lungs of the workers." As early as 1934, the National Safety

                            Council was publishing information stating that "a cause of severe pulmonary

                            injury is asbestos, a silicéte of magnesium." In the September 1935 issue of

                            National Safety News, an article entitled No Halfway Measures in Dust

                            Control by Arthur S. Johnson reported lowered lung capacity resulting from

                            "asbestosis" and "similar conditions" that developed "from exposure to

                            excess of many mineral dusts relatively low in free silica content." The

                            article further noted that claims for disabilities from workers who alleged

                            exposure to "clay, talc, emery, and carborundum dusts" had "claims

                            prosecuted successfully." The article concluded that "[i]n the absence of

                            adequate diagnoses, occupational histories and a more satisfactory method of

                            adjudicating claims than prosecution at common law, we must conclude that

                            it is necessary to find a practical method for controlling all mineral dusts."

                  (e)       Belonged to, participated in, and financially supported the Industrial Hygiene

                            Foundation, Asbestos Information Association, the Asbestos Textile Institute

                            (ATI), and other industry organizations, including the Cosmetic, Toiletry,

                            and Fragrance Association (now known as the Personal Care Products

                            Council), which actively promoted the suppression of information of danger

                            to users of asbestos-containing and talcum powder products for and on behalf

                            of Defendants, and each of them, thereby misleading Decedent MARVIN

                            WILLIAMS, SR. and his family members to their prejudice through the




Plaintiffs’ First Amended Complaint and Jury Demand                                                  Page 30
 Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 32 of 39



                            suggestions and deceptions set forth above in this cause of action. ATI's Dust

                            Control Committee, which changed its name to the Air Hygiene Committee

                            of ATI, was specifically enjoined to study the subject of dust control;

                            discussions in such committee were held many times of (i) the dangers

                            inherent in asbestos and the dangers which arise from the lack of control of

                            dust and (ii) the suppression of such information from 1946 to a date

                            unknown to Plaintiffs at this time.

                  (f)       Knew and possessed medical and scientific information of the connection

                            between inhalation of asbestos fibers and asbestosis in 1930 with the study of

                            mine and mill workers at the Thetford asbestos mines in Quebec, Canada,

                            and the study of workers at Raybestos-Manhattan plants in Manheim and

                            Charleston, South Carolina.. This information was disseminated through the

                            ATI and other industry organizations to all other Defendants, and each of

                            them herein. Between 1942 and 1950, Defendants, and each of them, knew

                            and possessed medical and scientific information of the connection between

                            inhalation of asbestos fibers and cancer, which information was disseminated

                            through the ATI and other industry organizations to all other Defendants

                            herein. Thereby, Defendants suggested as fact that which is not true and

                            disseminated other facts likely to and did mislead Decedent and his family

                            members for want of communication of true facts, which consisted of the

                            previously described medical and scientific data and other knowledge by not

                            giving Decedent and his family members the true facts concerning such

                            knowledge of danger, when Defendants were bound to disclose it.




Plaintiffs’ First Amended Complaint and Jury Demand                                                 Page 31
 Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 33 of 39



                  (g)       Failed to warn Decedent MARVIN WILLIAMS, SR., his family members,

                            and others similarly situated regarding the nature of Defendants' asbestos-

                            containing and talcum powder products. In 1968, a study presented at the

                            American Industrial Hygiene Conference and published in the American

                            Industrial Hygiene Association Journal concluded that "[all] of the 22 talcum

                            products analyzed have a.. . fiber content. . . averaging 19%. The fibrous-

                            material was predominantly talc but contained minor amounts of tremolite,

                            anthophyllite, and chrysotile as these are often present in fibrous talc mineral

                            deposits. Unknown significant amounts of such materials in products that

                            may be used without precautions may create an unsuspected problem."

                            [Cralley, L.J., et al.; Fibrous and Mineral Content of Cosmetic Talcum

                            Products, 29 Ant Ind. Hyg. Assoc. J.350 (1968).] Defendants failed to warn

                            Decedent, his family members, and others similarly situated that their

                            asbestos-containing and talcum powder products are, among other things,

                            dangerous when breathed and cause pathological effects without noticeable

                            trauma, although Defendants possessed knowledge that such products were

                            dangerous and a threat to the health of persons coming into contact therewith

                            and under a duty to disclose it.

                  (h)       Concealed from Decedent, his family members, and others similarly situated

                            the true nature of their exposure, the fact that Defendants knew that exposure

                            to respirable asbestos meant that Decedent would inhale this asbestos,

                            significantly increasing his risk of developing asbestosis, lung cancer, and

                            mesothelioma; that Decedent had in fact been exposed to respirable asbestos;




Plaintiffs’ First Amended Complaint and Jury Demand                                                   Page 32
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 34 of 39



                             that the materials to which Decedent was exposed would cause pathological

                             effects in the human body without noticeable or perceptible trauma to warn

                             him of injury; and Defendants engaged in these acts and omissions while

                             under a duty to and bound to disclose this information.

                   (i)       Failed to provide information to the public at large and buyers, users and

                             physicians of Decedent MARVIN WILLIAMS, SR. for the purpose of

                             conducting physical examinations of anyone who came in contact with

                             asbestos as to the true nature of the hazards of asbestos, in order for such

                             physicians to diagnose and treat individuals coming into contact with

                             asbestos, in that the materials to which Decedent had been exposed would

                             cause pathological effects without noticeable trauma, even though

                             Defendants were under a duty to supply such information and such failure

                             was and is likely to mislead persons, including Decedent and his family

                             members, as to the dangers and risk of harm to which they were exposed.

                   (j)       Affirmatively misrepresented that asbestos-containing and talcum powder

                             products were safe to use and handle, when Defendants knew such

                             statements were false when made, or made said false statements recklessly

                             and without regard for whether the statements were true.

        54.        Each of the foregoing acts, suggestions, assertions, and forbearances to act when a

duty existed to act, the said Defendants and each of them, having such knowledge, knowing

Decedent MARVIN WILLIAMS, SR. and his family members did not have such knowledge and

Decedent would breathe such material innocently, was done falsely and fraudulently and with full




 Plaintiffs’ First Amended Complaint and Jury Demand                                               Page 33
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 35 of 39



intent to induce Decedent to be in a dangerous environment and to cause him to remain unaware of

the true facts, all in violation of Restatement (Second) of Torts §525-551.

                                  XII.       BASIS FOR PUNITIVE DAMAGES

         55.        All of the allegations contained in the previous paragraphs are realleged herein.

         56.        Malice, Oppression, and Fraud: Plaintiffs hereby incorporate by reference the

allegations of all causes of action as if fully stated herein. All Defendants are liable for punitive

damages because they engaged in the conduct that caused Plaintiffs harm with malice, oppression, or

fraud.

                    (a)       First, Defendants committed malice in that they acted with intent to harm

                              when they caused Decedent MARVIN WILLIAMS, SR.’s asbestos

                              exposures, and because their conduct was despicable and was done with a

                              willful and knowing disregard of the rights and safety of others.

                    (b)       Second, these Defendants committed oppression in that their conduct was

                              despicable and subjected DecedentMARVIN WILLIAMS, SR. to cruel and

                              unjust hardship and knowingly disregarded his rights.

                    (c)       Third, the Defendants committed fraud in that they intentionally and

                              fraudulently concealed and misrepresented material facts and did so

                              intending

                              to harm Decedent, or with reckless disregard for whether their fraud would

                              harm Decedent.

         57.        These Defendants' conduct constituting malice, oppression, and fraud was committed

by, authorized by, and adopted by one or more officers, directors, and managing agents within the

corporate hierarchy of each Defendant, who acted on behalf of each Defendant.




  Plaintiffs’ First Amended Complaint and Jury Demand                                             Page 34
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 36 of 39



         58.        As a direct and proximate result of such intentional conduct by Defendants, their

“alternate entities”, and each of them, Decedent MARVIN WILLIAMS, SR. sustained the injuries,

illnesses, disabilities, and damages alleged herein.

                                                    XIII.   DAMAGES

         59.        The conduct of Defendants, as alleged hereinabove, was a direct, proximate and

producing cause of the damages resulting from the asbestos-related disease and death of Plaintiff

Decedent MARVIN WILLIAMS, SR., and of the following general and special damages including:

                    (a)       Damages to punish Defendants for proximately causing Plaintiff Decedent

                              MARVIN WILLIAMS, SR.’s untimely injuries, illnesses, and diabilities and

                              death;

                    (b)       Physical pain and mental anguish sustained by Plaintiff Decedent MARVIN

                              WILLIAMS, SR. in the past;

                    (c)       Physical pain and mental anguish that Plaintiff MARVIN WILLIAMS, in

                              reasonable probability, will sustain in the future;

                    (c)              The past disfigurement suffered by Plaintiff Decedent MARVIN

                              WILLIAMS, SR.;

                    (e)       The future disfigurement that Plaintiff MARVIN WILLIAMS will, in

                              reasonable probability, sustain in the future;

                    (d)       The physical impairment sustained by Plaintiff Decedent MARVIN

                              WILLIAMS, SR. in the past;

                    (g)       The physical impairment that Plaintiff MARVIN WILLIAMS will, in

                              reasonably probability, sustain in the future;




  Plaintiffs’ First Amended Complaint and Jury Demand                                           Page 35
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 37 of 39



                    (h)       The medical expenses that Plaintiff MARVIN WILLIAMS will, in

                              reasonable probability, sustain in the future;

                    (e)       Medical expenses incurred by Plaintiff Decedent MARVIN WILLIAMS, SR.

                              in the past;

                    (f)       Plaintiff Decedent MARVIN WILLIAMS, SR.’s lost earning capacity

                              sustained in the past;

                    (g)       Loss of household services sustained by Plaintiffs in the past;

                    (h)       The loss of household services that, in reasonable probability, Plaintiffs will

                              sustain in the future;

                    (i)       The loss of consortium sustained by Plaintiffs in the past;

                    (j)       The loss of consortium that, in reasonable probability, Plaintiffs will sustain

                              in the future.

                    (k)       Plaintiffs seek punitive and exemplary damages.

                    (l)       Any and all other recoverable personal injury, survival, and/or wrongful

                              death damages for Plaintiffs and Plaintiffs’ heirs.

         60.        By their acts and omissions described herein, Defendants intentionally, knowingly

and/or recklessly caused serious bodily injury and death to Plaintiff Decedent MARVIN

WILLIAMS, SR. within the meaning of Tex.Civ.Prac.& Rem. Code §41.008(c)(7) and Tex. Penal

Code §22.04.

         61.        Plaintiffs filed suit within two (2) years of Defendants’ wrongdoing, which

Defendants had and continue to wrongfully conceal.

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs demand judgment against the

Defendants, and each of them, jointly and severally, for general damages, for their costs expended




  Plaintiffs’ First Amended Complaint and Jury Demand                                                  Page 36
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 38 of 39



herein, for interest on said judgment from the date this action accrued until paid, at the legal rate,

and for such other and further relief, both at law and in equity, to which Plaintiffs may show

themselves justly entitled.

                                                        JURY DEMAND

          Plaintiffs demand that all issues of fact in this case be tried to a properly impaneled jury.



                                                           Respectfully submitted,
                                                           SIMON GREENSTONE PANATIER, PC
                                                           /s/ Dana C. Simon_____________________
                                                           DANA C. SIMON
                                                           State Bar No. 24032191
                                                           1201 Elm Street, Suite 3400
                                                           Dallas, Texas 75270
                                                           214-276-7680 Telephone
                                                           214-276-7699 Facsimile
                                                           dsimon@sgptrial.com

                                                           ATTORNEY FOR PLAINTIFFS

                                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on March _, 2020, Plaintiffs served their First

Amended Complaint and Jury Demand via ECF filing upon the below listed counsel of record in this

matter.

                                                           /s/Dana C. Simon     ___________________
                                                           Dana C. Simon


AVON PRODUCTS, INC.
Brent Sedge
Tracy Wolf
Andrea Paschal
LEWIS BRISBOIS
2100 Ross Ave, Suite 2000
Dallas, TX 75201
P - 214-722-7130



  Plaintiffs’ First Amended Complaint and Jury Demand                                                 Page 37
   Case 4:19-cv-02337 Document 46-3 Filed on 03/18/20 in TXSD Page 39 of 39



F - 214-722-7111
Brent.Sedge@lewisbrisbois.com
tracy.wolf@lewisbrisbois.com
andrea.paschal@lewisbrisbois.com

BRENNTAG SPECIALTIES, INC.
WHITTAKER CLARK & DANIELS, INC.
Todd Ogden
MARSON MARVEL BRADLEY ANDERSON & TARDY
2001 Bryan Street, Suite 3050
Dallas, TX 75201
P - (214) 736-9608
F - (469) 206-5501
togden@maronmarvel.com

BRISTOL-MYERS SQUIBB COMPANY
REVLON CONSUMER PRODUCTS CORPORATION
Kimberly Soloman
HAWKINS PARNELL & YOUNG
1717 W 6th St., Ste. 240
Austin, TX 78703
P – 512-687-6900
F- 512-687-6990
ksoloman@hpylaw.com

JOHNSON & JOHNSON
JOHNSON & JOHNSON CONSUMER INC.
Cori Steinman
KING & SPALDING
500 W. 2nd St., Suite 1800
Austin, TX 78701
P - 512-457-2008
csteinmann@kslaw.com
Helenia Formosa
KING & SPALDING
1100 Louisiana, Ste 4000
Houston, TX 77002
P - 713-276-7441
F - 713-751-3290
hformoso@kslaw.com




 Plaintiffs’ First Amended Complaint and Jury Demand                     Page 38
